DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on March 31st, 2022 has been entered. Claims 1, 6, 11 and 12 have been amended. New claims 18-20 have been added. Claims 1-20 are pending in the application.

Specification
3.	Amendment to the specification filed on 03/31/2022 is considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al. (US 2013/0315057 A1) in view of Sudhaakar et al. (US 2013/0336316 A1).

Popa et al. disclose a multicast data forwarding techniques may provide data to a plurality of nodes within a network with the following features: regarding claim 1, a method for enabling communication over a cellular network between a first communication device of a first substation and a second communication device of a second substation, the first substation and the second substation being connected to a power transmission line, the method being performed in an edge computing device provided by a base station of the cellular network, the method comprising the steps of: receiving multicast communication from the first communication device, the multicast communication also being intended for the second communication device, wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number; receiving an acknowledgement from the second communication device, the acknowledgement including a plurality of sequence numbers of the multicast packets that the second communication device has most recently received from the first communication device; determining a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment and the sequence numbers of the received multicast communication; and in response to determining the packet loss, triggering measures to reduce effects of the packet loss (Fig. 1, a diagram showing an example network having a plurality of nodes, some detail of one example node, a connection to a further network such as the Internet, and a central office, see teachings in [0018, 0020-0022, 0015, 0017-0018, 0027, 0032, 0044-0047] summarized as “a method for enabling communication over a cellular network between a first communication device  of a first substation and a second communication device of a second substation, the first substation and the second substation being connected to a power transmission line, the method being performed in an edge computing device provided by a base station of the cellular network, the method comprising the steps of (i.e. a network architecture 100 may represent a heterogeneous network of nodes, in that the nodes 106 may include different types of nodes, for example, smart meters, cellular relays, sensors, etc., he network architecture 100 may be configured as a smart grid, such as an advanced metering infrastructure (AMI) network including a wireless and power line communication (PLC) network environment (in the PLC network, the communication is done via high power transmission lines connecting the substations for power distribution), the  network 100 may include a plurality of nodes 106A, 106B, 106C, 106D, . . . 106N and so each node 106 is coupled to the high tension line at a substation and communicating wirelessly, for example, the node 106B (first node) at first substation communicating wirelessly with the second Node 106C at the second substation and both are coupled to a power transmission line, both the node also wirelessly communicating with a node 106A may be considered to be a "root," "root node," "router," "gateway" or similar, and may be configured to connect the ARA to servers within the central office 102 by way of a of  the Internet 104 [0018, 0020-0022]), receiving multicast communication from the first communication device, the multicast communication also being intended for the second communication device (i.e. a multicast group forwarding manager 120 of the first Node 016B may be configured to forward multicast data packets to intended Node 106C [0015, 0017, 0027]), wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number (i.e. plurality of multicast packets are communicated as each multicast packet includes phasor value like electricity (voltage and current) associated with the first substation of the first Node 106B, as the multicast group forwarding manager 120 forwards the appropriate multicast packets 214 (fig. 2), sequence numbers may be used as a "tag" to packets, and thus provide a way to detect if the tagged packet has already been received at a particular node, for example, each time a multicast packet enters an autonomous routing area, it is tagged with a unique sequence number and injected into the multicast forwarding tree  [0018, 0032, 0044]), receiving an acknowledgement from the second communication device, the acknowledgement including a plurality of sequence numbers of the multicast packets that the second communication device has most recently received from the first communication device (i.e. the Node 106 B sends multicast packets in upstream to the Node 106C and receives a response to receipt (acknowledgement) of the multicast packets from the Node C which sends the response with the sequence number of the received packets [0032, 0045]), determining a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment and the sequence numbers of the received multicast communication and in response to determining the packet loss, triggering measures to reduce effects of the packet loss (i.e. if the multicast group to which the packet is destined matches one of the multicast group addresses of the multicast forwarding states or the node is listening to this multicast group address, the node may perform one or more checks, for example, the node may check the sequence number of the received packet against the locally stored sequence number of the multicast packets that were previously processed and/or forwarded, if the sequence number matches the locally stored sequence number, the node drops/discards the packet, since the packet has already been processed, if the sequence number is lower than the locally stored sequence number, the node may drop the packet, since the packet may be out of date, if the sequence number is larger than the current sequence number, the node may update the locally stored sequence number with the number of the received packet, and process and/or forward the packet, in the above two conditions, it is determined that the packet has been lost, the multicast group forwarding manager 120 may send directions to upstream Node 106C for retransmission of the packet [0045-0047])”).
Popa et al. is short of expressly teaching “each multicast packet includes a phasor value associated with the first substation and a sequence number”.
	Sudhaakar et al. disclose a system for distributed data management in sensor-actuator fabrics with the following features: regarding claim 1, each multicast packet includes a phasor value associated with the first substation and a sequence number (Fig. 2, illustrates an example network device/node, see teachings in [0013, 0015, 0026, 0029, 0033, 0037, 0056 & 0058] summarized as “each multicast packet includes a phasor value associated with the first substation and a sequence number (i.e. sensor networks, a type of smart object network, are typically shared-media networks, such as wireless or power line communication (PLC) networks, each sensor device (node) in a sensor network may generally be equipped with a radio transceiver or other communication port such as PLC, data acquisition packets that trigger the collection of sensed data like voltage, current, power, phasor values etc., and multicast along a dynamically formed multicast tree, and, therefore, the multicast packet includes the phasor values and the sequence number relating to the PLC station, wherein the distributed data collection methods provide distributed phasor measurement unit (PMU) measurement including line sensing of voltage and current waveforms results in digital waveform data streams and the phasor calculations may be done at the communication device/sensor/node at the substation connected to transmission line to collect the current and power flow data values)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Popa et al. by using the features as taught by Sudhaakar et al. in order to provide a more effective and efficient system that is capable of using multicast packet includes a phasor value associated with the first substation and a sequence number. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 6:
Popa et al. disclose a multicast data forwarding techniques may provide data to a plurality of nodes within a network with the following features: regarding claim 6, an edge computing device for enabling communication over a cellular network between a first communication device of a first substation and a second communication device of a second substation, the first substation and the second substation being connected to a power transmission line, the edge computing device being provided by a base station of the cellular network, the edge computing device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the edge computing device to: receive multicast communication from the first communication device, the multicast communication also being intended for the second communication device, wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number; and Serial No. Pendingreceive an acknowledgement from the second communication device, the acknowledgement including a plurality of sequence numbers of the multicast packets that the second communication device has most recently received from the first communication device; determine a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment the sequence numbers of the received multicast communication; and in response to determining the packet loss, trigger measures to reduce effects of the packet loss (Fig. 1, a diagram showing an example network having a plurality of nodes, some detail of one example node, a connection to a further network such as the Internet, and a central office, see teachings in [0018, 0020-0022, 0015, 0017-0018, 0027, 0032, 0044-0047] summarized as “an edge computing device for enabling communication over a cellular network between a first communication device of a first substation and a second communication device of a second substation, the first substation and the second substation being connected to a power transmission line, the edge computing device being provided by a base station of the cellular network, the edge computing device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the edge computing device to (i.e. a network architecture 100 may represent a heterogeneous network of nodes, in that the nodes 106 may include different types of nodes, for example, smart meters, cellular relays, sensors, etc., he network architecture 100 may be configured as a smart grid, such as an advanced metering infrastructure (AMI) network including a wireless and power line communication (PLC) network environment (in the PLC network, the communication is done via high power transmission lines connecting the substations for power distribution), the  network 100 may include a plurality of nodes 106A, 106B, 106C, 106D, . . . 106N and so each node 106 is coupled to the high tension line at a substation and communicating wirelessly, for example, the node 106B (first node) at first substation communicating wirelessly with the second Node 106C at the second substation and both are coupled to a power transmission line, both the node also wirelessly communicating with a node 106A may be considered to be a "root," "root node," "router," "gateway" or similar, and may be configured to connect the ARA to servers within the central office 102 by way of a of  the Internet 104, Node 106A comprising a processing circuitry 112 and memory 116 storing codes and executed by the processing circuitry 112 [0018, 0020-0022]), receive multicast communication from the first communication device, the multicast communication also being intended for the second communication device (i.e. a multicast group forwarding manager 120 of the first Node 016B may be configured to forward multicast data packets to intended Node 106C [0015, 0017, 0027]), wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number (i.e. plurality of multicast packets are communicated as each multicast packet includes phasor value like electricity (voltage and current) associated with the first substation of the first Node 106B, as the multicast group forwarding manager 120 forwards the appropriate multicast packets 214 (fig. 2), sequence numbers may be used as a "tag" to packets, and thus provide a way to detect if the tagged packet has already been received at a particular node, for example, each time a multicast packet enters an autonomous routing area, it is tagged with a unique sequence number and injected into the multicast forwarding tree  [0018, 0032, 0044]), and receive an acknowledgement from the second communication device, the acknowledgement including a plurality of sequence numbers of the multicast packets that the second communication device has most recently received from the first communication device (i.e. the Node 106 B sends multicast packets in upstream to the Node 106C and receives a response to receipt (acknowledgement) of the multicast packets from the Node C which sends the response with the sequence number of the received packets [0032, 0045]), determine a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment the sequence numbers of the received multicast communication; and in response to determining the packet loss, trigger measures to reduce effects of the packet loss (i.e. if the multicast group to which the packet is destined matches one of the multicast group addresses of the multicast forwarding states or the node is listening to this multicast group address, the node may perform one or more checks, for example, the node may check the sequence number of the received packet against the locally stored sequence number of the multicast packets that were previously processed and/or forwarded, if the sequence number matches the locally stored sequence number, the node drops/discards the packet, since the packet has already been processed, if the sequence number is lower than the locally stored sequence number, the node may drop the packet, since the packet may be out of date, if the sequence number is larger than the current sequence number, the node may update the locally stored sequence number with the number of the received packet, and process and/or forward the packet, in the above two conditions, it is determined that the packet has been lost, the multicast group forwarding manager 120 may send directions to upstream Node 106C for retransmission of the packet [0045-0047])”). 
	 Popa et al. is short of expressly teaching “each multicast packet includes a phasor value associated with the first substation and a sequence number”
	Sudhaakar et al. disclose a system for distributed data management in sensor-actuator fabrics with the following features: regarding claim 6, each multicast packet includes a phasor value associated with the first substation and a sequence number (Fig. 2, illustrates an example network device/node, see teachings in [0013, 0015, 0026, 0029, 0033, 0037, 0056 & 0058] summarized as “each multicast packet includes a phasor value associated with the first substation and a sequence number (i.e. sensor networks, a type of smart object network, are typically shared-media networks, such as wireless or power line communication (PLC) networks, each sensor device (node) in a sensor network may generally be equipped with a radio transceiver or other communication port such as PLC, data acquisition packets that trigger the collection of sensed data like voltage, current, power, phasor values etc., and multicast along a dynamically formed multicast tree, and, therefore, the multicast packet includes the phasor values and the sequence number relating to the PLC station, wherein the distributed data collection methods provide distributed phasor measurement unit (PMU) measurement including line sensing of voltage and current waveforms results in digital waveform data streams and the phasor calculations may be done at the communication device/sensor/node at the substation connected to transmission line to collect the current and power flow data values)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Popa et al. by using the features as taught by Sudhaakar et al. in order to provide a more effective and efficient system that is capable of using multicast packet includes a phasor value associated with the first substation and a sequence number. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 11:
Popa et al. disclose a multicast data forwarding techniques may provide data to a plurality of nodes within a network with the following features: regarding claim 11, a computer programnodes, some detail of one example node, a connection to a further network such as the Internet, and a central office, see teachings in [0018, 0020-0022, 0015, 0017-0018, 0027, 0032, 0044-0047] summarized as “a computer program  for enabling communication over a cellular network between a first communication device of a first substation and a second communication device of a second substation, the first substation and the second substation being connected to a power transmission line, the computer program comprising computer program code which, when run on an edge computing device provided by a base station of the cellular network, causes the edge computing device to (i.e. a network architecture 100 may represent a heterogeneous network of nodes, in that the nodes 106 may include different types of nodes, for example, smart meters, cellular relays, sensors, etc., he network architecture 100 may be configured as a smart grid, such as an advanced metering infrastructure (AMI) network including a wireless and power line communication (PLC) network environment (in the PLC network, the communication is done via high power transmission lines connecting the substations for power distribution), the  network 100 may include a plurality of nodes 106A, 106B, 106C, 106D, . . . 106N and so each node 106 is coupled to the high tension line at a substation and communicating wirelessly, for example, the node 106B (first node) at first substation communicating wirelessly with the second Node 106C at the second substation and both are coupled to a power transmission line, both the node also wirelessly communicating with a node 106A may be considered to be a "root," "root node," "router," "gateway" or similar, and may be configured to connect the ARA to servers within the central office 102 by way of a of  the Internet 104, Node 106A comprising a processing circuitry 112 and memory 116 storing codes and executed by the processing circuitry 112 [0018, 0020-0022]), receive multicast communication from the first communication device, the multicast communication also being intended for the second communication device (i.e. a multicast group forwarding manager 120 of the first Node 016B may be configured to forward multicast data packets to intended Node 106C [0015, 0017, 0027]), wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number (i.e. plurality of multicast packets are communicated as each multicast packet includes phasor value like electricity (voltage and current) associated with the first substation of the first Node 106B, as the multicast group forwarding manager 120 forwards the appropriate multicast packets 214 (fig. 2), sequence numbers may be used as a "tag" to packets, and thus provide a way to detect if the tagged packet has already been received at a particular node, for example, each time a multicast packet enters an autonomous routing area, it is tagged with a unique sequence number and injected into the multicast forwarding tree  [0018, 0032, 0044]), receive an acknowledgement from the second communication device, the acknowledgement plurality of sequence numbers of the multicast packets that the second communication device has most recently received from the first communication device (i.e. the Node 106 B sends multicast packets in upstream to the Node 106C and receives a response to receipt (acknowledgement) of the multicast packets from the Node C which sends the response with the sequence number of the received packets [0032, 0045]), determine a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment and the sequence numbers of the received multicast communication; and in response to determining the packet loss, trigger measures to reduce effects of the packet loss (i.e. if the multicast group to which the packet is destined matches one of the multicast group addresses of the multicast forwarding states or the node is listening to this multicast group address, the node may perform one or more checks, for example, the node may check the sequence number of the received packet against the locally stored sequence number of the multicast packets that were previously processed and/or forwarded, if the sequence number matches the locally stored sequence number, the node drops/discards the packet, since the packet has already been processed, if the sequence number is lower than the locally stored sequence number, the node may drop the packet, since the packet may be out of date, if the sequence number is larger than the current sequence number, the node may update the locally stored sequence number with the number of the received packet, and process and/or forward the packet, in the above two conditions, it is determined that the packet has been lost, the multicast group forwarding manager 120 may send directions to upstream Node 106C for retransmission of the packet [0045-0047])”). 
  Popa et al. is short of expressly teaching “each multicast packet includes a phasor value associated with the first substation and a sequence number”.
	Sudhaakar et al. disclose a system for distributed data management in sensor-actuator fabrics with the following features: regarding claim 11, each multicast packet includes a phasor value associated with the first substation and a sequence number (Fig. 2, illustrates an example network device/node, see teachings in [0013, 0015, 0026, 0029, 0033, 0037, 0056 & 0058] summarized as “each multicast packet includes a phasor value associated with the first substation and a sequence number (i.e. sensor networks, a type of smart object network, are typically shared-media networks, such as wireless or power line communication (PLC) networks, each sensor device (node) in a sensor network may generally be equipped with a radio transceiver or other communication port such as PLC, data acquisition packets that trigger the collection of sensed data like voltage, current, power, phasor values etc., and multicast along a dynamically formed multicast tree, and, therefore, the multicast packet includes the phasor values and the sequence number relating to the PLC station, wherein the distributed data collection methods provide distributed phasor measurement unit (PMU) measurement including line sensing of voltage and current waveforms results in digital waveform data streams and the phasor calculations may be done at the communication device/sensor/node at the substation connected to transmission line to collect the current and power flow data values)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Popa et al. by using the features as taught by Sudhaakar et al. in order to provide a more effective and efficient system that is capable of using multicast packet includes a phasor value associated with the first substation and a sequence number. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 12:
Popa et al. disclose a multicast data forwarding techniques may provide data to a plurality of nodes within a network with the following features: regarding claim 12, a computer program product comprising a computer program for enabling communication over a cellular network between a first communication device of a first substation and a second communication device of a second substation, the first substation and the second Substation being connected to a power transmission line, the computer programSerial No. Pending comprising computer program code which, when run on an edge computing device provided by a base station of the cellular network, cause the edge computing device toPreliminary AmendmentPage 7: receive multicast communication from the first communication device, the multicast communication also being intended for the second communication device, wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number: receive an acknowledgement from the second communication device, the acknowledgement including a plurality of sequence numbers of the multicast packets, that the second communication device has most recently received from the first communication device; determine a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment and the sequence numbers of the received multicast communication; and in response to determining the packet loss, trigger measures to reduce effects of the packet loss (Fig. 1, a diagram showing an example network having a plurality of nodes, some detail of one example node, a connection to a further network such as the Internet, and a central office, see teachings in [0018, 0020-0022, 0015, 0017-0018, 0027, 0032, 0044-0047] summarized as “a computer program product comprising a computer program for enabling communication over a cellular network between a first communication device of a first substation and a second communication device of a second substation, the first substation and the second Substation being connected to a power transmission line, the computer program comprising computer program code which, when run on an edge computing device provided by a base station of the cellular network, cause the edge computing device to (i.e. a network architecture 100 may represent a heterogeneous network of nodes, in that the nodes 106 may include different types of nodes, for example, smart meters, cellular relays, sensors, etc., he network architecture 100 may be configured as a smart grid, such as an advanced metering infrastructure (AMI) network including a wireless and power line communication (PLC) network environment (in the PLC network, the communication is done via high power transmission lines connecting the substations for power distribution), the  network 100 may include a plurality of nodes 106A, 106B, 106C, 106D, . . . 106N and so each node 106 is coupled to the high tension line at a substation and communicating wirelessly, for example, the Node 106B (first node) at first substation communicating wirelessly with the second Node 106C at the second substation and both are coupled to a power transmission line, both the node also wirelessly communicating with a node 106A may be considered to be a "root," "root node," "router," "gateway" or similar, and may be configured to connect the ARA to servers within the central office 102 by way of a of  the Internet 104, Node 106A comprising a processing circuitry 112 and memory 116 storing codes and executed by the processing circuitry 112 [0018, 0020-0022]), receive multicast communication from the first communication device, the multicast communication also being intended for the second communication device (i.e. a multicast group forwarding manager 120 of the first Node 016B may be configured to forward multicast data packets to intended Node 106C [0015, 0017, 0027]), wherein the multicast communication includes a plurality of multicast packets, and each multicast packet includes a phasor value associated with the first substation and a sequence number (i.e. plurality of multicast packets are communicated as each multicast packet includes phasor value like electricity (voltage and current) associated with the first substation of the first Node 106B, as the multicast group forwarding manager 120 forwards the appropriate multicast packets 214 (fig. 2), sequence numbers may be used as a "tag" to packets, and thus provide a way to detect if the tagged packet has already been received at a particular node, for example, each time a multicast packet enters an autonomous routing area, it is tagged with a unique sequence number and injected into the multicast forwarding tree  [0018, 0032, 0044]), receive an acknowledgement from the second communication device, the acknowledgement including a plurality of sequence numbers of the multicast packets, that the second communication device has most recently received from the first communication device (i.e. the Node 106 B sends multicast packets in upstream to the Node 106C and receives a response to receipt (acknowledgement) of the multicast packets from the Node C which sends the response with the sequence number of the received packets [0032, 0045]), determine a packet loss to the second communication device when there is a mismatch between the sequence numbers of the acknowledgment and the sequence numbers of the received multicast communication; and in response to determining the packet loss, trigger measures to reduce effects of the packet loss (i.e. if the multicast group to which the packet is destined matches one of the multicast group addresses of the multicast forwarding states or the node is listening to this multicast group address, the node may perform one or more checks, for example, the node may check the sequence number of the received packet against the locally stored sequence number of the multicast packets that were previously processed and/or forwarded, if the sequence number matches the locally stored sequence number, the node drops/discards the packet, since the packet has already been processed, if the sequence number is lower than the locally stored sequence number, the node may drop the packet, since the packet may be out of date, if the sequence number is larger than the current sequence number, the node may update the locally stored sequence number with the number of the received packet, and process and/or forward the packet, in the above two conditions, it is determined that the packet has been lost, the multicast group forwarding manager 120 may send directions to upstream Node 106C for retransmission of the packet [0045-0047])”).  
	Popa et al. is short of expressly teaching “each multicast packet includes a phasor value associated with the first substation and a sequence number”.
	Sudhaakar et al. disclose a system for distributed data management in sensor-actuator fabrics with the following features: regarding claim 12, each multicast packet includes a phasor value associated with the first substation and a sequence number (Fig. 2, illustrates an example network device/node, see teachings in [0013, 0015, 0026, 0029, 0033, 0037, 0056 & 0058] summarized as “each multicast packet includes a phasor value associated with the first substation and a sequence number (i.e. sensor networks, a type of smart object network, are typically shared-media networks, such as wireless or power line communication (PLC) networks, each sensor device (node) in a sensor network may generally be equipped with a radio transceiver or other communication port such as PLC, data acquisition packets that trigger the collection of sensed data like voltage, current, power, phasor values etc., and multicast along a dynamically formed multicast tree, and, therefore, the multicast packet includes the phasor values and the sequence number relating to the PLC station, wherein the distributed data collection methods provide distributed phasor measurement unit (PMU) measurement including line sensing of voltage and current waveforms results in digital waveform data streams and the phasor calculations may be done at the communication device/sensor/node at the substation connected to transmission line to collect the current and power flow data values)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Popa et al. by using the features as taught by Sudhaakar et al. in order to provide a more effective and efficient system that is capable of using multicast packet includes a phasor value associated with the first substation and a sequence number. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al. (US 2013/0315057 A1) in view of Sudhaakar et al. (US 2013/0336316 A1) as applied to claims 1 and 6 above, and further in view of Thubert et al. (US 2016/0277201 A1).

Popa et al. and Sudhaakar et al. disclose the claimed limitations as described in paragraph 7 above. Popa et al. and Sudhaakar et al. do not expressly disclose the following features: regarding claim 2, further comprising the step of: determining ('16) a packet loss from the first communication device (11 a) when there is a gap in the sequence numbers in packets of the multicast communication; regarding claim 7, further comprising instructions that, when executed by the processor, cause the edge computing device to: determine a packet loss from the first communication device
Thubert et al. disclose a method and system for performing reliable multicasting in sensor Networks with the following features: regarding claim 2, further comprising the step of: determining ('16) a packet loss from the first communication device (11 a) when there is a gap in the sequence numbers in packets of the multicast communication (Fig. 6E, illustrate examples of reliable multicasting being performed in a network using bit indexed destinations, see teachings in [0056-0060] summarized as “the multicast packets 602 with sequence numbers are sent to the second device and in response the first device receives the acknowledgement as a receipt of the received packets, the source device compares the sequence numbers of the 602 with the 604 and determine the packet loss with the gap in the sequence number”); regarding claim 7, further comprising instructions that, when executed by the processor, cause the edge computing device to: determine a packet loss from the first communication device
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Popa et al. with Sudhaakar et al. by using the features as taught by Chadda et al. in order to provide a more effective and efficient system that is capable of determining a packet loss from the first communication device when there is a gap in the sequence numbers in packets. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 4, 9, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al. (US 2013/0315057 A1) in view of Sudhaakar et al. (US 2013/0336316 A1) and Thubert et al. (US 2016/0277201 A1) as applied to claims 1 and 6 above, and further in view of Chadda et al. (US 2009/0067440 A1).

Popa et al., Sudhaakar et al. and Thubert et al. disclose the claimed limitations as described in paragraphs 7-8 above. Popa et al., Sudhaakar et al. and Thubert et al. do not expressly disclose the following features: regarding claim 4, wherein each acknowledgement is transmission timestamped by the second communication device, and wherein the step of receivingan acknowledgement includes receipt timestamping each received acknowledgement; regarding claim 16, wherein each acknowledgement is transmission timestamped by the second communication device, and wherein the instructions to receive an acknowledgement include instructions that, when executed by the processor, cause the edge computing device to receipt timestamp each received acknowledgement.
Chadda et al. disclose systems and methods for processing network packets with the following features: regarding claim 4, wherein each acknowledgement is transmission timestamped by the second communication device, and wherein the step of receivingcommunication device and wherein the instructions to receive an acknowledgement (timestamp) with a transmitted data packet, and the receiver returns that identifier (timestamp) with the acknowledgement, wherein the timestamp is used to disambiguate the acknowledgement, each packet is tagged with up to 32-bits of unique information. Upon receipt of the data packet, the receiver echoes this unique information back to the sender with the acknowledgement, and the sender 102 ensures that the originally sent packet and its retransmitted version or versions contain different values for the timestamp, allowing it to unambiguously eliminate the ACK ambiguity”); regarding claim 16, wherein each acknowledgement is transmission timestamped by the second communication device, and wherein the instructions to receive an acknowledgement include instructions that, when executed by the processor, cause the edge computing device to receipt timestamp each received acknowledgement (Fig. 2A, a block diagram of an embodiment of an appliance for processing communications between a client and a server, see teachings in [0093, 0149, 0162 & 0215] summarized as “appliance 200 or flow controller 220 applies a repacketization technique for transmission media with wireless technologies or power-line networking or both, wherein a source 102 transmits a multicast packet to the destination 106, wherein the sender 102 includes an identifier (timestamp) with a transmitted data packet, and the receiver returns that identifier (timestamp) with the acknowledgement, wherein the timestamp is used to disambiguate the acknowledgement, each packet is tagged with up to 32-bits of unique information. Upon receipt of the data packet, the receiver echoes this unique information back to the sender with the acknowledgement, and the sender 102 ensures that the originally sent packet and its retransmitted version or versions contain different values for the timestamp, allowing it to unambiguously eliminate the ACK ambiguity”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Popa et al. with Sudhaakar et al. and Thubert et al. by using the features as taught by Chadda et al. in order to provide a more effective and efficient system that is capable of acknowledging with transmission timestamped by the second communication device, and receiving an acknowledgement receipt timestamping each received acknowledgement. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al. (US 2013/0315057 A1) in view of Sudhaakar et al. (US 2013/0336316 A1) as applied to claims 1 and 6 above, and further in view of Rainer et al. (WO 2009/143287 A1).

Popa et al. and Sudhaakar et al. disclose the claimed limitations as described in paragraph 7 above. Popa et al. and Sudhaakar et al. do not expressly disclose the following features: regarding claim 3, wherein each multicast packet is transmission timestamped by the first communication device, and wherein the step of receiving multicast communication comprises receipt timestamping each received multicast packet; regarding claim 8, wherein each multicast packet is transmission timestamped by the first communication device, and wherein the instructions to receive multicast communication instructions that, when executed by the processor, cause the edge computing device to receipt timestamp each received multicast packet.
Rainer et al. disclose a system and method to remote utility meter reading and electricity with the following features: regarding claim 3, wherein each multicast packet is transmission timestamped by the first communication device, and wherein the step of receiving multicast communication comprises receipt timestamping each received multicast packet (Fig. 1, depicts a generalized scheme for a landscape using network to integrate a control unit with a remote coordinator, and nodes organized into clusters, see teachings in [0030 & 0252-0256] “two-way communication ability of a node 101 provides the capability for the reading device to control the operation of a node 101 and also provides the capability for robust handshaking-type communication between remote coordinator 104 and a node 101, multicast commands may be network wide and acknowledged by the node 101, each command may create a unique identifier with each command and this identifier may be used to match responses and acknowledgements, wherein timestamps may be sent and received with all messages and these timestamps are used solely for synchronization”); regarding claim 8, wherein each multicast packet is transmission timestamped by the first communication device, and wherein the instructions to receive multicast communication instructions that, when executed by the processor, cause the edge computing device to receipt timestamp each received multicast packet (Fig. 1, depicts a generalized scheme for a landscape using network to integrate a control unit with a remote coordinator, and nodes organized into clusters, see teachings in [0030 & 0252-0256] “two-way communication ability of a node 101 provides the capability for the reading device to control the operation of a node 101 and also provides the capability for robust handshaking-type communication between remote coordinator 104 and a node 101, multicast commands may be network wide and acknowledged by the node 101, each command may create a unique identifier with each command and this identifier may be used to match responses and acknowledgements, wherein timestamps may be sent and received with all messages and these timestamps are used solely for synchronization”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Popa et al. with Sudhaakar et al. by using the features as taught by Rainer et al. in order to provide a more effective and efficient system that is capable of receiving multicast communication comprises receipt timestamping each received multicast packet. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al. (US 2013/0315057 A1) in view of Sudhaakar et al. (US 2013/0336316 A1) and Thubert et al. (US 2016/0277201 A1) as applied to claims 1 and 6 above, and further in view of Rainer et al. (WO 2009/143287 A1).

Popa et al., Sudhaakar et al. and Thubert et al. disclose the claimed limitations as described in paragraphs 7-8 above. Popa et al., Sudhaakar et al. and Thubert et al. do not expressly disclose the following features: regarding claim 15, wherein each multicast packet is transmission timestamped by the first communication device, and wherein the instructions to receive multicast communication include instructions that, when executedSerial No. Pending Preliminary Amendment Page 8 by the processor, cause the edge computing device to receipt timestamp each received multicast packet.
Rainer et al. disclose a system and method to remote utility meter reading and electricity with the following features: regarding claim 15, wherein each multicast packet is transmission timestamped by the first communication device, and wherein the instructions to receive multicast communication include instructions that, when executedSerial No. Pending Preliminary Amendment Page 8 by the processor, cause the edge computing device to receipt timestamp each received multicast packet (Fig. 1, depicts a generalized scheme for a landscape using network to integrate a control unit with a remote coordinator, and nodes organized into clusters, see teachings in [0030 & 0252-0256] “two-way communication ability of a node 101 provides the capability for the reading device to control the operation of a node 101 and also provides the capability for robust handshaking-type communication between remote coordinator 104 and a node 101, multicast commands may be network wide and acknowledged by the node 101, each command may create a unique identifier with each command and this identifier may be used to match responses and acknowledgements, wherein timestamps may be sent and received with all messages and these timestamps are used solely for synchronization”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Popa et al. with Sudhaakar et al. and Thubert et al. by using the features as taught by Rainer et al.in order to provide a more effective and efficient system that is capable of receiving multicast communication comprises receipt timestamping each received multicast packet. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al. (US 2013/0315057 A1) in view of Sudhaakar et al. (US 2013/0336316 A1)  as applied to claims 1 and 6 above, and further in view of Bryson, JR.et al. (US 2015/0035681 A1).

Popa et al. and Sudhaakar et al. disclose the claimed limitations as described in paragraph 7 above. Popa et al. and Sudhaakar et al. do not expressly disclose the following features: regarding claim 5, wherein the first substation and the second substation are electrical substations for managing electrical power transfer over the power transmission line; regarding claim 10, wherein the first substation and the second substation are electrical substations for managing electrical power transfer over the power transmission line.
Bryson, JR.et al. disclose a method and system for automation controller wirelessly monitoring devices configured to monitor an electric power distribution system with the following features: regarding claim 5, wherein the first substation and the second substation are electrical substations for managing electrical power transfer over the power transmission line (Fig. 1, illustrates a simplified one-line diagram of an electric power delivery system, see teachings in [0025-0028] summarized as “electric power delivery system 100 having two substation, wherein the first substation is connected to the first bus 119 and the second substation is connected to the second bus 123, and IEDs 152-169 may be configured to control, monitor, protect, and/or automate the electric power system 100”); regarding claim 10, wherein the first substation and the second substation are electrical substations for managing electrical power transfer over the power transmission line (Fig. 1, illustrates a simplified one-line diagram of an electric power delivery system, see teachings in [0025-0028] summarized as “electric power delivery system 100 having two substation, wherein the first substation is connected to the first bus 119 and the second substation is connected to the second bus 123, and IEDs 152-169 may be configured to control, monitor, protect, and/or automate the electric power system 100”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Popa et al. with Sudhaakar et al. by using the features as taught by Bryson, JR.et al. in order to provide a more effective and efficient system that is capable of having substation managing electrical power transfer over the power transmission line. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al. (US 2013/0315057 A1) in view of Sudhaakar et al. (US 2013/0336316 A1) and Thubert et al. (US 2016/0277201 A1) as applied to claims 1 and 6 above, and further in view of Bryson, JR.et al. (US 2015/0035681 A1).

Popa et al., Sudhaakar et al. and Thubert et al. disclose the claimed limitations as described in paragraphs 7-8 above. Popa et al. disclose the following features: regarding claim 20, wherein said determining the packet loss comprises determining the sequence number of the multicast packet corresponding to the packet loss (Fig. 1, a diagram showing an example network having a plurality of nodes, some detail of one example node, a connection to a further network such as the Internet, and a central office, see teachings in [0045-0047] summarized as “for determination the node may perform one or more checks, for example, the node may check the sequence number of the received packet against the locally stored sequence number of the multicast packets that were previously processed and/or forwarded, if the sequence number matches the locally stored sequence number, the node drops/discards the packet, since the packet has already been processed, if the sequence number is lower than the locally stored sequence number, the node may drop the packet, since the packet may be out of date, if the sequence number is larger than the current sequence number, the node may update the locally stored sequence number with the number of the received packet, and process and/or forward the packet, in the above two conditions, it is determined that the packet has been lost, the multicast group forwarding manager 120 may send directions to upstream Node 106C for retransmission of the packet).
Popa et al., Sudhaakar et al. and Thubert et al. do not expressly disclose the following features: regarding claim 14, wherein the first substation and the second substation are electrical substations for managing electrical power transfer over the power transmission line; regarding claim 17, wherein the first substation and the second substation are electrical substations for managing electrical power transfer over the power transmission line.
Bryson, JR.et al. disclose a method and system for automation controller wirelessly monitoring devices configured to monitor an electric power distribution system with the following features: regarding claim 14, wherein the first substation and the second substation are electrical substations for managing electrical power transfer over the power transmission line (Fig. 1, illustrates a simplified one-line diagram of an electric power delivery system, see teachings in [0025-0028] summarized as “electric power delivery system 100 having two substation, wherein the first substation is connected to the first bus 119 and the second substation is connected to the second bus 123, and IEDs 152-169 may be configured to control, monitor, protect, and/or automate the electric power system 100”); regarding claim 17, wherein the first substation and the second substation are electrical substations for managing electrical power transfer over the power transmission line (Fig. 1, illustrates a simplified one-line diagram of an electric power delivery system, see teachings in [0025-0028] summarized as “electric power delivery system 100 having two substation, wherein the first substation is connected to the first bus 119 and the second substation is connected to the second bus 123, and IEDs 152-169 may be configured to control, monitor, protect, and/or automate the electric power system 100”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Popa et al. with Sudhaakar et al. and Thubert et al. by using the features as taught by Bryson, JR.et al. in order to provide a more effective and efficient system that is capable of having substation managing electrical power transfer over the power transmission line. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        6/4/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473